

EXHIBIT 10.1


Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.




ADDENDUM
TO
MORTGAGE SELLING AND SERVICING CONTRACT
(Early Advance Reimbursement Agreement)


This Addendum (the “EAR Agreement”) to that Mortgage Selling and Servicing
Contract dated March 23, 2005 (the "MSSC”) is made by and between Fannie Mae
(“Fannie Mae”), a corporation organized and existing under the laws of the
United States, and Green Tree Servicing LLC (“Servicer”), a Delaware limited
liability company, and is effective April1, 2014.
 
WHEREAS, Servicer services, on behalf of Fannie Mae, certain residential
mortgage loans and real estate owned (REO) properties owned or securitized by
Fannie Mae, in accordance with the MSSC and Fannie Mae Servicing Guide; and
WHEREAS, Fannie Mae and Green Tree have entered into those certain servicing
agreements (collectively, the “Agreements”) as follows:
a) Mortgage Loans Servicing Agreement dated June 30, 2008 (“Option One”
portfolio);
b) Mortgage Loans Servicing Agreement dated July 31, 2008 (“Barclays”
portfolio);
c) Interim Servicing Addendum to the Mortgage Selling and Servicing Contract
dated March 19, 2009 (“Bank United” portfolio);
d) Green Tree Supplemental Servicing Agreement dated October 31, 2009 (“Nat
City” portfolio);
e) Subservicing Addendum to the Mortgage Selling and Servicing Contract dated
February 1, 2010 (“Hayhurst” portfolio);
d) Mortgage Selling and Servicing Contract as applicable to loans transferred
from Franklin Bank (“Franklin Bank” portfolio), and
WHEREAS, Fannie Mae has agreed to provide to Servicer early reimbursement of
certain Advances;
NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
I. Addendum to MSSC. Fannie Mae agrees to provide to Servicer early
reimbursement of certain advances relating to loans and REO properties serviced
under the MSSC, any Master Agreement and Fannie Mae Servicing Guide and under
the Agreements pursuant to and subject to the conditions of the attached Exhibit
A. This EAR Agreement replaces and supersedes in its entirety that Addendum to
Mortgage Selling and Servicing Contract dated effective July 1, 2012, as
thereafter amended (the “EAF Agreement”)..


II. Applicable Laws. This EAR Agreement will be construed in accordance with
federal law and the laws of New York, without reference to the choice of law
principles under the laws of New York.



--------------------------------------------------------------------------------





III. Entire Agreement. All other terms, conditions, provisions, and covenants in
the Agreements, the MSSC and the Fannie Mae Selling and Servicing Guides, as may
be updated or amended from time to time, shall remain unaltered and in full
force and effect, except as modified by this EAR Agreement.


IV. Counterparts. This EAR Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute a single agreement.


IN WITNESS WHEREOF, each of the undersigned parties to this EAR Agreement has
caused this EAR Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.


Fannie Mae


 
Green Tree Servicing LLC
(Servicer)
By:
/s/ Tara Malone
 
By:
/s/ Cheryl Collins
Name:
Tara Malone
 
Name:
Cheryl Collins
Title:
Vice President
 
Title:
Senior Vice President and Treasurer
Date:
3/31/14
 
Date:
3/31/14






--------------------------------------------------------------------------------



EXHBIT A


EARLY ADVANCE REIMBURSEMENT AGREEMENT


EARLY REIMBURSEMENT PERIOD:


The period (“Early Reimbursement Period”) during which Fannie Mae will make
payments of Periodic Early Reimbursement Amounts (as defined below) in respect
of Eligible Advances (as defined below), which will commence on the Closing Date
and end on the first to occur of:
1.    March 31, 2015 (unless extended or renewed in writing by Fannie Mae and
Servicer); or


2.    a Stop Event that is not waived by Fannie Mae


During the Early Reimbursement Period, Fannie Mae will make payments of Periodic
Early Reimbursement Amounts as provided herein. Upon termination of the Early
Reimbursement Period, Fannie Mae will no longer pay Periodic Early Reimbursement
Amounts and the Recoupment Period will commence.
 
 




--------------------------------------------------------------------------------



ELIGIBLE ADVANCES FOR EARLY REIMBURSEMENT:


Except as provided below, “Eligible Advance” shall include all of the following
advances required to be made by the Servicer with respect to mortgage loans and
real estate owned (REO) serviced by the Servicer (“Mortgage Loans”) pursuant to
the MSSC and Fannie Mae Servicing Guide (the “Guide”) and the Agreements for
which Servicer has not been repaid or reimbursed as of such date and which
relate to mortgage loans directly originated by Servicer, or mortgage loans the
servicing or subservicing rights to which were acquired from a third party as
identified in Schedule 1:


1.    “P&I Delinquency Advances” which are advances of principal or interest
payments, including a “Foreclosure Buyout”). A “Foreclosure Buyout” is an
advance required to be remitted as the result of an action taken during the
preceding month with respect to a property reported under Fannie Mae Action
Codes 70, 71 or 72 at the start of the month in which the advance is due.


2.    “T&I Escrow Advances” which are advances for the payment of taxes,
assessments, insurance premiums, ground rents, and other similar items and
charges, and


3.    “Corporate Servicing Advances” which are advances other than P&I
Delinquency Advances and T&I Escrow Advances.


Eligible Advances shall also include any outstanding P&I Delinquency Advances,
T&I Escrow Advances and Corporate Servicing Advances previously paid or
reimbursed by Servicer and identified on Schedule 2 in connection with a
servicing transfer to the Servicer. Each such advance shall be deemed a “Legacy
Servicing Advance”.


Notwithstanding the foregoing and except as identified in Schedules 1 and 2,
Eligible Advances shall not include advances paid or reimbursed by Servicer in
connection with a servicing transfer to the Servicer, including servicing
transfers after the date of this EAR Agreement. However, the parties may by
written agreement add additional Eligible Advances to Schedules 1 and 2 (as
applicable), which Eligible Advances shall be deemed incorporated into the EAR
Agreement.


Eligible Advances also shall not include advances applicable to the payment of
any guaranty or excess servicing fees or lender paid mortgage insurance
premiums. Eligible Advances must have been actually incurred by the Servicer,
and T&I Escrow Advances and Corporate Servicing Advances must fall under one of
the 571 Codes in the Fannie Mae 571 Claims Guide.


Notwithstanding anything to the contrary herein, after the date on which the
underlying real estate/collateral is sold or disposed, the loan or REO Property
is otherwise “liquidated” (including as a result of an event reported as Fannie
Mae Action Code of 70, 71 or 72), or loans have a zero UPB as a result of an
event reported as Fannie Mae Action Code of 60 or 65 (the “Final Liquidation
Date”), no Periodic Early Reimbursement Amounts will be paid by Fannie Mae for
advances made by the Servicer after the Final Liquidation Date on that Mortgage
Loan. In addition, all Periodic Early Reimbursement Amounts must be repaid
within one-hundred twenty (120) days after the Final Liquidation Date of the
related loan, regardless of whether recoveries have actually been collected.


Servicer shall not draw on any third party financing or other facility funds for
use to pay amounts attributable to Eligible Advances for which Fannie Mae has
made payment to Servicer of Periodic Early Reimbursement Amounts unless Servicer
reduces the applicable Periodic Early Reimbursement Amount by a commensurate
amount. Any such amounts shall be considered a collection or reimbursement
related to Eligible Advances and be immediately deposited by the Servicer into a
Collections Account.






--------------------------------------------------------------------------------



 
 
PERIODIC EARLY REIMBURSEMENT AMOUNT:
For any Reporting Cycle (as defined below), an amount equal to the Funding Value
(as defined below) of Eligible Advances, subject to the Early Reimbursement
Amount Limit (as defined below).


If the Early Reimbursement Amount Limit is reached in a particular Reporting
Cycle, Fannie Mae shall reimburse P&I Delinquency Advances before T&I Escrow
Advances or Corporate Servicing Advances and, within each category, Eligible
Advances applicable to Mortgage Loans held directly by Fannie Mae (“MRS
Advances”) prior to those Mortgage Loans held in an MBS trust (“MBS Advances”.)
 
 
AGGREGATE EARLY REIMBURSEMENT AMOUNT:
As of any date of determination, the excess, if any, of (i) the total Periodic
Early Reimbursement Amounts previously paid to Servicer by Fannie Mae prior to
such date over (ii) the aggregate, cumulative amount of Collections (as defined
below) recouped by Fannie Mae prior to such date. In no event shall Fannie Mae
be obligated to make payment of any Periodic Early Reimbursement Amount that
would result in the Aggregate Early Reimbursement Amount exceeding the Early
Reimbursement Amount Limit.


FUNDING VALUE:
With respect to any Eligible Advance as of any date of determination, the
product of (x) the outstanding balance of such Eligible Advance as of such date
and (y) the applicable Early Reimbursement Rate.
 
 




--------------------------------------------------------------------------------



EARLY REIMBURSEMENT RATE:
P&I Delinquency Advances: [***]%.
T&I Escrow Advances: [***]%
Corporate Servicing Advances: [***]%


Legacy Servicing Advances shall have an Early Reimbursement Rate as provided in
Schedule 2.


The Early Reimbursement Rate for T&I Escrow Advances, Corporate Servicing
Advances and Legacy Servicing Advances (excluding Legacy Servicing Advances
which constitute P&I Delinquency Advances) will be recalculated on the first day
of each calendar quarter and will be based on the average cumulative Aged
Advance Utilization Rate for the immediately preceding three (3) calendar months
as follows:
   


For purposes of this calculation, “Aged Advance Utilization Rate” shall mean the
percentage of 1) the total of Eligible Advances applicable to Mortgage Loans on
which the underlying real estate/collateral is sold or disposed, the loan or REO
Property is otherwise “liquidated” (including as a result of an event reported
as Fannie Mae Action Code of 70, 71 or 72), or loans have a zero UPB as a result
of an event reported as Fannie Mae Action Code of 60 or 65, divided by 2) the
amount of Eligible Advances applicable to such Mortgage Loans previously
reimbursed by Fannie Mae to Servicer under this EAR Agreement or the EAF
Agreement. An Aged Advance Utilization Rate of less than [***]% may be
considered a Stop Event by Fannie Mae. Any revised Early Reimbursement Rate
shall become effective for the Periodic Early Reimbursement Amount applicable to
the next Reporting Cycle ninety (90) days after the Servicer is notified in
writing by Fannie Mae of any revision.
With respect to Mortgage Loans where Hayhurst Mortgage, Inc. or Bank United was
the original advancing servicer, any Eligible Advances related to such servicing
transfers will not be included in Aged Advance Utilization Rate calculations.


 
 
EARLY REIMBURSEMENT AMOUNT LIMIT:
Fannie Mae's obligation to make payment of Periodic Early Reimbursement Amounts
will not exceed a maximum Aggregate Early Reimbursement Amount of Nine-Hundred
Fifty Million ($950,000,000) dollars.
 
 
DEFICIENCY AMOUNT:
A Deficiency Amount shall exist on any date if, and to the extent that, on such
date, the Aggregate Early Reimbursement Amount exceeds the Funding Value of all
Eligible Advances. If a Deficiency Amount exists, the party that becomes aware
of such event shall immediately notify the other party of the existence of any
Deficiency Amount. Any such Deficiency Amount shall be cured by the Servicer
within three business days of the Servicer becoming aware of the existence of a
Deficiency Amount. Any Deficiency Amount attributable to the reduction of an
Early Reimbursement Rate as provided herein shall be due and payable by Servicer
within sixty (60) days.




--------------------------------------------------------------------------------



 
 
FANNIE MAE DESIGNATED ACCOUNT:


“Designated Account” shall mean a Fannie Mae designated account created by
Fannie Mae in its name and under its control at a financial institution of
Fannie Mae’s choosing. A Designated Account may relate to either MBS Advances or
MRS Advances but not both.


The Servicer hereby acknowledges and agrees that it has no right, title,
interest or claim in or to any Designated Account or any funds or other assets
therein (whether or not deposited by the Servicer), or any interest earned or
accrued on the foregoing (notwithstanding anything to the contrary contained in
the Guide or in any other agreement), all of which shall be the exclusive
property of Fannie Mae.


 
 




--------------------------------------------------------------------------------



ONGOING RECONCILIATION PERIOD:
Anytime an Eligible Advance is requested by Servicer hereunder, Servicer shall
provide Fannie Mae an Advance Request Form, a sample of which is attached hereto
as Schedule 3, and shall deliver such request form via e-mail to
“advance_facilities_data@fanniemae.com”.


Beginning in the month of the effective date of this EAR Agreement, Servicer
shall deliver the Reports (as defined below) as required in the Data Dictionary


The calendar month covered by a Report, as applicable, shall constitute a
“Reporting Cycle.”


P&I Delinquency Advances.
No later than the second business day following the receipt by Fannie Mae of the
Report applicable to P&I Delinquency Advances, Fannie Mae will notify the
Servicer of any discrepancies, including any discrepancies between the (a) the
sum of all reported loan-level P&I Delinquency Advances and (b) the aggregate
P&I Delinquency Advances requested by the Servicer.


On the business day each month prior to the draft date applicable to the
standard Fannie Mae MBS remittance cycle (the “Draft Date”) published in the
Guide, the following actions shall occur:


(i)    to the extent a Periodic Early Reimbursement Amount is required to be
distributed, Fannie Mae shall deposit (such deposit shall be contingent on the
fact that no discrepancy regarding the requested P&I Delinquency Advances
remains outstanding) into the Designated Account the Periodic Early
Reimbursement Amount relating to the P&I Delinquency Advances for the related
Reporting Cycle; and


(ii)    by 10:00 AM (Eastern Time) on such date, the Servicer shall deposit all
remaining principal and interest required to be remitted on the Draft Date for
all Fannie Mae MBS Mortgage Loans serviced by the Servicer.


On the Draft Date, Fannie Mae shall draft from the Designated Account, in lieu
of the Servicer’s custodial account or accounts, the Required P&I and any
amounts deposited by Fannie Mae as Periodic Early Reimbursement Amounts.


The Servicer shall deposit into the Collections Account on the Draft Date any
principal and interest reported as “uncollected” on the Report, and received
between the business day immediately preceding the Report Date and the Draft
Date.


T&I Escrow Advances and Corporate Servicing Advances.
No later than the second business day following the Report Date applicable to
T&I Escrow Advance and Corporate Servicing Advances, Fannie Mae will notify the
Servicer of any discrepancies regarding T&I Escrow Advance and Corporate
Servicing Advances.


Servicer may also receive Periodic Early Reimbursement Amounts at month end by
submitting to Fannie Mae a Report applicable T&I Escrow Advance and Corporate
Servicing Advances six business days prior to month end. No later than the
second business day following receipt of this Report Fannie Mae will notify the
Servicer of any discrepancies regarding T&I Escrow Advance and Corporate
Servicing Advances


On the business day immediately preceding both the Draft Date and the last
business day of the month, Fannie Mae shall fund (to the extent a Periodic Early
Reimbursement Amount is required to be distributed) the Periodic Early
Reimbursement Amount for T&I Escrow Advance and Corporate Servicing Advances (as
requested by the Servicer on an Advance Request Form) to the Servicer. Such
funding shall be contingent on the fact that no discrepancy regarding the
requested T&I Escrow Advances and Corporate Servicing Advances remains
outstanding.
Subject to the conditions identified below, Fannie Mae additionally agrees that
it will reimburse Servicer for T&I Escrow Advance and Corporate Servicing
Advances on a daily basis as may be requested by Servicer and agreed to by
Fannie Mae. Therefore in addition to the reporting requirements identified
herein, not later than the fifth (5th) business day prior to the business day on
which Servicer requests that Fannie Mae make reimbursement to Servicer (or such
other time period as mutually agreed to by the parties), Servicer shall deliver
to Fannie Mae or its designee a Report applicable to T&I Escrow Advance and
Corporate Servicing Advances. Fannie Mae and/or its designee will reconcile the
same within five (5) business days, and if it determines that an amount is due
and owing by Fannie Mae to Servicer, such amount shall be reimbursed to Servicer
by Fannie Mae on the date requested by Servicer, or at such time as may
otherwise be mutually agreed to by Fannie Mae and Servicer. Applicable to each
reimbursement of T&I Escrow Advances and Corporate Servicing Advances made by
Fannie Mae herein, Servicer shall pay Fannie Mae a fee equal to the greater of
1) $[***], or 2) the Compensation Rate divided by twenty-four (24), multiplied
by the T&I Escrow Advance and Corporate Servicing Advances reimbursed by Fannie
Mae. Servicer will not be required to pay such administrative fee for the
reimbursements made 1) on the business day immediately preceding the Draft Date,
and 2) one business day prior to the last business day of each calendar month.
Fannie Mae will provide to Servicer an invoice for such administrative fees on
or about the tenth (10th) day of each calendar month, and within thirty days of
receipt of the invoice Servicer agrees to wire to Fannie Mae such invoiced
amount as directed in the invoice, or as otherwise directed by Fannie Mae.


At any time Fannie Mae may notify the Servicer of any material discrepancy
between the P&I Delinquency Advances, T&I Escrow Advances or Corporate Servicing
Advances as previously reported by the Servicer and the amounts reflected in
Fannie Mae’s internal systems of record. Such discrepancies shall constitute a
material Due Diligence issue and the Servicer and Fannie Mae will work in good
faith to resolve any such material discrepancies.






--------------------------------------------------------------------------------



 
 
REPORTS:


In addition to any required reporting obligations in the Guide, during the
Ongoing Reconciliation Period and through the term of this Agreement Servicer
shall deliver to Fannie Mae or its designee reports and loan level listings
(each a “Report”) in a format reasonably acceptable to Fannie Mae containing the
data and within the time periods identified in Schedule 4 (“EAR Data
Dictionary”) to this EAR Agreement (as such Attachment may be modified by Fannie
Mae in writing from time to time), including (i) such reason codes to conform to
information and codes required by Fannie Mae Form 571 (Cash Disbursement
Request) and (ii) upon request, reconciliations and supporting documentation
(including invoices) of general ledger receivables applicable to Eligible
Advances.


The Servicer shall also provide to Fannie Mae by the 25th day of each month (i)
provided that a P&I Delinquency Advance was made, a completed Fannie Mae Form
496 (“Principal and Interest (P&I) Custodial Account Analysis”) including all
applicable schedules, and (ii) Fannie Mae Form 496a (“Taxes and Insurance (T&I)
Custodial Account Analysis”), including all applicable schedules.
 
 




--------------------------------------------------------------------------------



COLLECTIONS ACCOUNT
OVER COLLECTION:


All collections and reimbursements related to Eligible Advances, other than
Foreclosure Buyouts, received on the related Mortgage Loans by the Servicer from
Fannie Mae, mortgagors or as liquidation proceeds or other recoveries (in the
aggregate, the “Collections”), must be deposited by the Servicer into a
Collections Account established by Fannie Mae and under Fannie Mae's control no
later than 6:00 pm ET on the second business day following Servicer’s receipt
thereof, subject to the following:


(i)    During the Early Reimbursement Period the Servicer may retain any
Collections in excess of the Periodic Early Reimbursement Amount outstanding
with respect to the related Mortgage Loan; and


(ii)    During the period between the final disbursement of a Periodic Early
Reimbursement Amount and the last day for recoupment as provided below, the
Servicer may retain any Collections in excess of the Aggregate Early
Reimbursement Amount.


All Periodic Early Reimbursement Amounts related to Foreclosure Buyouts shall be
repaid to the Collections Account within one business day after the Servicer
receives a monthly reimbursement of foreclosure advances from Fannie Mae,
without regard to the amount actually reimbursed. Further, all Periodic Early
Reimbursement Amounts for P&I Delinquency Advances and applicable to Mortgage
Loans which have undergone a reclassification as provided in the Guide shall be
repaid to the Collections Account within two business days of such
reclassification.


However, following the occurrence of, and during the continuance of, a Stop
Event that has not been waived by Fannie Mae, clauses (i) and (ii) above shall
not apply and further, all reimbursements of Eligible Advances due from Fannie
Mae shall be deposited directly into the Collections Account by Fannie Mae.


Servicer shall notify Fannie Mae in the event it determines that any Periodic
Early Reimbursement Amount relates to an advance other than an Eligible Advance.
In addition, Fannie Mae shall provide Servicer with a monthly report listing any
Periodic Early Reimbursement Amounts outstanding on advances it has determined
to be ineligible, including any relating to loans more than one hundred twenty
(120) days past their Final Liquidation Date. Servicer shall deposit any such
amounts into the Collections Account within 15 calendar days after the date of
such determination or report, regardless of whether recoveries have actually
been collected.


If the amount in the Collections Account exceeds the Aggregate Early
Reimbursement Amount (“Over Collection”), then simultaneously with the first to
occur of the payment of the next Periodic Early Reimbursement Amount or the
commencement of the Recoupment Period, the Over Collection amount shall be
applied to reduce the Aggregate Early Reimbursement Amount outstanding. Any
amount by which the Over Collection exceeds such Aggregate Early Reimbursement
Amount will be returned to the Servicer within five business days following the
date the Aggregate Early Reimbursement Amount is reduced to zero.






--------------------------------------------------------------------------------



 
 
MONTHLY SETTLEMENTS / SETTLEMENT DATES:
On the third business day of each month, Fannie Mae shall notify Servicer of the
Early Reimbursement Compensation amount. On the fifth business day of each
calendar month, Servicer shall fund to an account designated by Fannie Mae the
Early Reimbursement Compensation. Such date shall be deemed a “Settlement Date.”


In the event that Fannie Mae does not timely receive such funding, on the
following business day Fannie Mae may withdraw an amount equal to such unpaid
Early Reimbursement Compensation directly from the Collections Account prior to
the calculation of the Periodic Early Reimbursement Amount for that month. Such
withdrawal will not avoid the occurrence of a Stop Event.


Following the occurrence of, and during the continuance of, a Stop Event that
has not been waived by Fannie Mae, a Settlement Dates shall occur with such
frequency (e.g., weekly or daily) as Fannie Mae shall direct.
 
 
EARLY REIMBURSEMENT COMPENSATION:
In consideration of Fannie Mae’s reimbursing to Servicer Eligible Advances
earlier than as provided under the MSSC and Guide, the Servicer will pay Fannie
Mae a monthly compensation amount equal to the aggregate amount obtained by
daily application of the Compensation Rate to the amount of the Aggregate Early
Reimbursement Amount on a 360 day per year basis for the actual number of days
elapsed since the prior Settlement Date (or, with respect to the first
Settlement Date following the Closing Date, since the Closing Date). The
Servicer will pay the Early Reimbursement Compensation to Fannie Mae on each
Settlement Date.
 
 
COMPENSATION RATE:
250 basis points over One-Month LIBOR. LIBOR will be set as of the last business
day of the second month preceding the month in which the Settlement Date occurs.
(For example, if the Settlement Date is August 3rd, LIBOR will be as of the last
business day in June.) Notwithstanding the foregoing, the Compensation Rate
shall be 350 basis points over One-Month LIBOR on Eligible Advances related to
those mortgage servicing rights acquired by Servicer from a) Bank of America,
National Association on or about January 31, 2013 (including BANA Legacy
Servicing Advances), and b) GMAC Mortgage, LLC on or about January 31, 2013
(including GMACM Legacy Servicing Advances).


 
 
FACILITY RENEWAL/AMENDMENT FEE:
On the Closing Date Servicer shall pay [***]% per annum of the Early
Reimbursement Amount Limit. If extended or renewed in writing by Fannie Mae and
Servicer, [***]% per annum of the Early Reimbursement Amount Limit shall
thereafter be payable as a renewal fee on the first business day after such
renewal date. If the Early Reimbursement Amount Limit is increased, [***]% of
the additional amount shall be payable as an Amendment Fee on the first business
day following the effective date of the increase and pro rated from such
effective date to the scheduled end of the Early Reimbursement Period.
 
 




--------------------------------------------------------------------------------



CLOSING DATE:
April 1, 2014
 
 
RECOUPMENT:
Periodic Early Reimbursement Amounts shall be recouped by Fannie Mae primarily
through Collections, however the Servicer can pay any or all outstanding amounts
due at any time, and is obligated to pay, if applicable, the outstanding
Aggregate Early Reimbursement Amount on or prior to the completion of an
eighteen (18) month period starting on the earlier of (i) the first day of the
month following the end of the Early Reimbursement Period or (ii) the occurrence
of a Stop Event. Such eighteen (18) month period is referred to herein as the
“Recoupment Period.”
 
 




--------------------------------------------------------------------------------



STOP EVENTS:
Unless otherwise waived by Fannie Mae, Stop Events are as follows:


1.    Failure of Servicer to comply with the terms or conditions of this EAR
Agreement and such failure continues for 1 business day, specifically including
but not limited to,
a.    Failure of the Servicer to pay any Early Reimbursement Compensation amount
or any Deficiency Amount when due.
b.    Failure of the Servicer to deposit Collections into the Collection Account
by 6:00 pm ET on the second business day following the receipt thereof by
Servicer.
c.    Failure of the Servicer to repay in a timely manner any portion of the
Aggregate Early Reimbursement Amount relating to an advance that is not an
Eligible Advance.
 
2.    Failure of the Servicer to be an approved Fannie Mae Servicer.
3.    Occurrence of a change in the Servicer’s organization as described in the
Part I, Chapter 2, Section 204 of the Guide.
4.    Failure of the Servicer to resolve a material Due Diligence issue within
30 business days of notification, unless the parties mutually agree to extend
such cure period, it being understood that (a) Fannie Mae has the option to
suspend funding of Periodic Early Reimbursement Amounts while a material Due
Diligence issue remains unresolved, even if no Stop Event has occurred, and (b)
Fannie Mae will act in good faith to determine materiality of Due Diligence
issues.
5.    Insolvency, Receivership or Bankruptcy of the Servicer, as established by
a court of competent jurisdiction.
6.    Failure of the Servicer to submit any required Reports or other reporting
and such failure continues for 5 business days
7.    The occurrence of an Event of Default by the Servicer under any Master
Agreement or the MSSC, as applicable, which has not been waived or cured as may
be allowed under such agreement or contract, if applicable.
8.    Failure by the Servicer to deposit into the Designated Account all
principal and interest as provided herein; provided, however, that such failure
shall be subject to a cure period of one business day; provided, further,
however, that such cure period shall be unavailable if such failure occurs more
than once in any four-month period or more than twice in any twelve-month
period.
9.    The Aggregate Early Reimbursement Amount is zero.
10.    120 days after written notice by Fannie Mae.
11.    The earlier of 120 days or such earlier date as set forth in such
Proceeding following written notice by Fannie Mae or Servicer, as applicable,
that either Fannie Mae or Servicer, as applicable, becomes subject to any order,
or litigation, claim, action, suit, arbitration, inquiry, proceeding,
investigation or similar proceeding initiated by a governmental authority (a
“Proceeding”) which impairs such party’s ability to discharge its obligations
hereunder in any material respect.


Upon occurrence of a Stop Event not waived by Fannie Mae, the Early
Reimbursement Period may be terminated.


Upon the occurrence of a subsection 10 or 11 Stop Event, Fannie Mae shall
cooperate in good faith and reasonably assist the Servicer should the Servicer
elect to seek alternative financing for some or all of the (i) outstanding
Periodic Early Reimbursement Amounts and (ii) future P&I Delinquency Advances,
T&I Escrow Advances and Corporate Servicing Advances required to be made by the
Servicer under each of the Agreements.




--------------------------------------------------------------------------------



 
 
DUE DILIGENCE REQUIREMENTS:
Fannie Mae has the right to perform due diligence activities related to Eligible
Advances and Periodic Early Reimbursement Amounts prior to the Closing Date and
at any such time thereafter (“Due Diligence”). Promptly upon Fannie Mae’s (or
its agent’s) request, the Servicer is required to provide reasonable access to
Servicer’s system’s and personnel, books and records whether stored in tangible
or electronic form. Failure of the Servicer to provide such access will
constitute a material Due Diligence issue and a Stop Event. Subject to an annual
cap of $[***], Servicer shall bear all reasonable out-of-pocket costs and
expenses of Fannie Mae relating to a Due Diligence review of the Servicer’s
activities hereunder, including without limitation third party vendor fees.
Notwithstanding the foregoing, Servicer shall be responsible for all reasonable
out-of-pocket costs and expenses of Fannie Mae, including without limitation
third party vendor fees, relating to Due Diligence reviews applicable to the
mortgage servicing rights which Servicer acquired from Bank of America, National
Association on or about January 31, 2013, and such amounts shall not be subject
to the annual cap.


In the event non-material issues are discovered during the Due Diligence
process, the Servicer will be notified in writing by Fannie Mae or its agent and
will have a reasonable amount of time to cure such issues. However, failure to
cure will constitute a material Due Diligence event.


 
 
SERVICING TRANSFER:
Unless consented to in a writing by Fannie Mae specifically referencing this EAR
Agreement, no servicing of Mortgage Loans for which there exists any outstanding
Periodic Early Reimbursement Amount shall be transferred to another servicer
unless the Periodic Early Reimbursement Amount applicable to such Mortgage Loan
is deposited into the Collections Account, or the Servicer otherwise makes a
payment to Fannie Mae in an amount equal to such Periodic Early Reimbursement
Amount.
 
 
FANNIE MAE SERVICING REQUIREMENTS:
Except as specifically set forth herein, entering into this EAR Agreement does
not alter or diminish any obligations or duties required of the Servicer
according to the MSSC and the Fannie Mae Selling and Servicing Guides, as
applicable.
 
 
ASSIGNMENT:
Neither Fannie Mae nor the Servicer may assign, transfer or participate its
rights under this EAR Agreement.
 
 




--------------------------------------------------------------------------------



TERMINATION:
Fannie Mae may terminate this EAR Agreement:


(i) after the Early Reimbursement Period is completed or ended;


(ii) when the Aggregate Early Reimbursement Amount is zero; or


(iii) on the occurrence of a Stop Event not waived by Fannie Mae.


Any termination hereunder shall be effective on the earlier of the expiration of
any applicable Recoupment Period, or the date the Aggregate Early Reimbursement
Amount is zero


 
 






--------------------------------------------------------------------------------



SCHEDULE 1








Original Advancing Servicer or Originator
SSID Number
Transfer Date


Bank of America, N.A.
261840154
261840197
261847000
261840200
261840812
April 1, 2013
May 1, 2013
June 1, 2013
September 1, 2013
December 1, 2013
GMAC Mortgage, LLC
261840111
261840120
261840138
261840146
261840804
261840855
January 31, 2013
Flagstar Capital Markets Corporation
261840103
January 1, 2013
National City Bank and National City Mortgage Services
261840057
November 1, 2009
Bank United
261840049
April 1, 2009
Hayhurst Mortgage, Inc
261840073
February 1, 2010
Option One
261840022
July 1, 2008
Franklin Bank
261840065
December 1, 2009
Green Tree Servicing LLC
261840006
N/A

Advances made by Servicer relating to Mortgage Loans in each of the above
referenced acquired portfolios after the applicable Transfer Date shall be
Eligible Advances.



--------------------------------------------------------------------------------



SCHEDULE 2








Original Advancing Servicer
Legacy Advance Type; Early Reimbursement rate


Transfer Date


Bank of America, N.A.
P&I Delinquency Advance: [***]%
T&I Escrow Advances: [***]%
Corporate Servicing Advances: [***]%
April 1, 2013
May 1, 2013
June 1, 2013
September 1, 2013
December 1, 2013
GMAC Mortgage, LLC
P&I Delinquency Advance: [***]%
T&I Escrow Advances: [***]%
Corporate Servicing Advances: [***]%
January 31, 2013
Flagstar Capital Markets Corporation
P&I Delinquency Advance: [***]%
T&I Escrow Advances: [***]%
Corporate Servicing Advances: [***]%
January 1, 2013
National City Bank and National City Mortgage Services
P&I Delinquency Advance: [***]%
T&I Escrow Advances: [***]%
Corporate Servicing Advances: [***]%
November 1, 2009








--------------------------------------------------------------------------------



SCHEDULE 3
(Advance Request Form)








For the [Month/Day/Year] [EAR/SUB] funding, ABC Mortgage Company submitted the
following files. I certify that to the best of my knowledge these advances are
all either borrower recoverable or 571 claimable expenses.  Should it be
determined that these advances are not recoverable or claimable, we will abide
by the terms of the contract for repayment.




File Name
Number of Files Submitted
Total FNMA Advance Amount
Advance Dates From
Advance Dates To




Bank Name




Account#




Routing#
P&I Advance Detail
 
 
 
 
 
 
 
Corp/Escrow Advance Detail
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















[Name]
[Title] (Must be an Officer of the company)
[Company]



--------------------------------------------------------------------------------





SCHEDULE 4
(EAR Data Dictionary)





--------------------------------------------------------------------------------



[advancesolutionsdatad_image1.gif]
































Advance Solution Data Dictionary



















































Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 1



--------------------------------------------------------------------------------





[advancesolutionsdatad_image1.gif]


Advance Solutions Data Dictionary
Table of Contents
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements


SAAS
Required
Elements




Report Name




Event




Required Naming convention:
65
Corporate and Escrow Advance Detail - SRA E3 ID #1
Legacy and On-going Fundings; withdrawals from Advance Reserve Account
CorpTIAdv_Daily_<Servicer Name>_<MMDDYYYY>.csv
19
Corporate and Escrow Recovery Detail - SRA E3 ID #2
Reporting Recoveries/deposits
CorpTIRecovery_Daily_<Servicer Name>_<MMDDYYYY>.csv
19
P&I Advance Detail - SRA E3 ID #3
Legacy and On-going Fundings; withdrawals from Gross Service Fee Account
AdvDetail_Daily_<Servicer Name>_<MMDDYYYY>.csv
19
P&I Recoveries Detail - SRA E3 ID #4
Reporting Recoveries/deposits
Recovery_Daily_<Servicer Name>_<MMDDYYYY>.csv
17
P&I Loans Brought Current - SRA E3 ID #5
Reporting
LoanCurrent_Monthly_<Servicer Name>_<MMDDYYYY>.csv
17
Trial Balance - SRA E3 ID #6
Reporting
TrialBal_Weekly_<Servicer Name>_<MMDDYYYY>.csv
11
571 Claims - SRA E3 ID #7
Reporting
ClaimsFile_Daily_<Servicer Name>_<MMDDYYYY>.csv
28
Daily Collections Detail - SRA E3 ID #8
Reporting
DailyCollection_Daily_<Servicer Name>_<MMDDYYYY>.csv
20
Delinquency Detail - SRA E3 ID #9
Reporting
DeliDetail_Weekly_<Servicer Name>_<MMDDYYYY>.csv
16
Interest shortfall - SRA E3 ID #10
Reporting
IntShortfall_Monthly_<Servicer Name>_<MMDDYYYY>.csv
18
Loan Population / Boarding File - SRA E3 ID #11
Transfer Recon and Legacy Fundings
BoardingFile_Daily_<Servicer Name>_<MMDDYYYY>.csv
12
P&I Draft Summary - SRA E3 ID #12
Reporting
DraftSummary_Weekly_<Servicer Name>_<MMDDYYYY>.csv
32
Remittance Detail - SRA E3 ID #13
Reporting
RemitDetail_Daily_<Servicer Name>_<MMDDYYYY>.csv
8
Invoice Data - SRA E3 ID #20
Reporting
Invoice_Daily_<Servicer Name>_<MMDDYYYY>.csv
9
Aged Balance Detailed Review - SRA E3 ID #14
Reporting
Aged_Balance_Report_<Servicer Name>_<Program
Type>_<MMDDYYYY>.csv
293
 



*Files must be tab delimited.csv format or flat text format
*Header rows are not case sensitive



Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 2



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: Corporate and Escrow Advance Detail - SRA E3 ID #1 Additional
Requirements:
File Type: Tab delimited csv file Escrow: One record per transaction
File Name: CorpTIAdv_Daily_<Servicer Name>_<MMDDYYYY>.csv Corp: One record per
571 code per transaction
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec
65
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be or SUB
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Advance Date Incurred
Date servicer required advance
<MM/DD/YYYY>
 
 
X
FNMA Advance Date
Date Servicer is requesting funding for advance
<MM/DD/YYYY>
Reject
 
X
Advance Type
For allowable Advance/Recovery Types please refer to SRA Exhibit C10-2: Advance
Types
<TEXT>
Reject
For allowable Advance/Recovery Types please refer to SRA Exhibit C10-2: Advance
Types
X
FNMA Trans Code
For allowable FNMA Trans Codes please refer to SRA Exhibit C10-1: Advance
Reserve Account Allowed Transaction Types
<TEXT>
Reject
For allowable FNMA Trans Codes please refer to SRA Exhibit C10-1: Advance
Reserve Account Allowed Transaction Types
X
Servicer Trans Code
For allowable Servicer Trans Codes please refer to SRA Exhibit C10-1: Advance
Reserve Account Allowed Transaction Types
<TEXT>
 
For allowable Servicer Trans Codes please refer
to SRA Exhibit C10-1: Advance Reserve Account
Allowed Transaction Types
X
Servicer Advance Amount
Total amount advanced within reporting cycle
<Number as Decimal> <#########.##>
 
Cannot be NULL or zero
X
Transaction Amount Advanced
Servicer advance amount Itemized by 571 code
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
FNMA Advance Rate
FNMA advance rate
<Number as Decimal> <#########.##>
Reject
Cannot exceed 100% Cannot be NULL or zero
X
FNMA Advance Amount
;
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 3



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements





Report Name: Corporate and Escrow Recovery Detail - SRA E3 ID #2 Additional
Requirements:
File Type: Tab delimited csv file Escrow: One record per transaction
File Name: CorpTIRecovery_Daily_<Servicer Name>_<MMDDYYYY>.csv Corp: One record
per 571 code per transaction
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec


19
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
SUB
<TEXT>
Reject
Must be SUB
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Date Received Payment
Date servicer received payment
<MM/DD/YYYY>
 
 
X
FNMA Recovery Date
Date the recovery is deposited into FNMA bank account
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Recovery Type
For allowable Advance/Recovery Types please refer to SRA Exhibit C10-2: Advance
Types
<TEXT>
Reject
For allowable Advance/Recovery Types please refer to SRA Exhibit C10-2: Advance
Types
X
FNMA Trans Code
For allowable FNM Trans Codes please refer to SRA Exhibit C10-1: Advance Reserve
Account Allowed Transaction Types
<TEXT>
Reject
For allowable FNM Trans Codes please refer to SRA Exhibit C10-1: Advance Reserve
Account Allowed Transaction Types
X
Servicer Trans Code
For allowable Servicer Trans Codes please refer to SRA Exhibit C10-1: Advance
Reserve Account Allowed Transaction Types
<TEXT>
 
For allowable Servicer Trans Codes please refer
to SRA Exhibit C10-1: Advance Reserve Account
Allowed Transaction Types
X
Total Recovery Amount
Total amount of recovery - total for the date
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Servicer Amount Recovered
Total amount of the transaction itemized by 571 code
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
FNMA Advance Rate
FNMA advance rate
<Number as Decimal> <#########.##>
Reject
Cannot exceed 100% Cannot be NULL or zero
X
FNMA Amount Recovered
Amount deposited into the Corp/Escrow Recoveries Account
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 4



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements





Report Name: P&I Advance Detail - SRA E3 ID #3 Additional Requirements:
File Type: Tab delimited csv file One record per advance type
File Name: AdvDetail_Daily_<Servicer Name>_<MMDDYYYY>.csv Fundings for SSPI, G
Fees, Excess Svc Fee, LPMI, PPIS
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec


19
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
SUB
<TEXT>
Reject
Must SUB
X
Advance Type
For allowable Advance/Recovery Types please refer to Data Dictionary
Legend
<TEXT>
Reject
For allowable Advance/Recovery Types please refer to Data Dictionary Legend
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Remittance type
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Advance Date
Date Servicer is requesting funding for advance
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Advance Amount
;
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Scheduled P&I Payment
Scheduled Principal and Interest less Service fee due at Remittance
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
 
Interest Type
The type of interest rate structure used to amortize loan
<Fixed / ARM / NegAm, IO, Balloon, Other>
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Interest Only in Reporting
Month
Identify if loan is I/O loan; Y or N
TEXT
 
X
Current Interest Rate
The decimal equivalent of the interest rate that is presently being used on the
loan to calculate monthly payments
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Loan Term
The number of months used to fully amortize the loan
<Number>
Reject
Cannot be NULL or zero
 
GFee Advance Amount
GFee Advance Amount
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Excess Service Fee Advance
Amount
Excess Service Fee Advance Amount
<Number as Decimal> <#########.##>
 
 
LPMI Advance Amount
LPMI Advance Amount
<Number as Decimal> <#########.##>
 




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 5



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: P&I Recoveries Detail - SRA E3 ID #4 Additional Requirements:
File Type: Tab delimited csv file One record for each transaction posted
File Name: Recovery_Daily_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec


19
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be Must be SUB
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Date Payment Received
Date payment was received by servicer
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Total Payment Received
Total transaction amount posted to the loan (ties to clearing account)
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Total P&I Collections
Per transaction, pays down advance (net interest)
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
FNMA Recovery Date
Date the recovery is deposited into FNMA bank account
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Recovery Type
For allowable Advance/Recovery Types please refer to Data Dictionary
Legend
<TEXT>
Reject
Must be allowable Recovery Type. See DD Legend.
X
FNMA Amount Recovered
Amount deposited into the P&I Recoveries Account
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
 
Total Gfee Collections
Total Gfee Collections
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Total Excess Service Fee
Collections
Total Excess Service Fee Collections
<Number as Decimal> <#########.##>
 
 
GFee Recovered
Total amount of Gfee recovered within reporting cycle
<Number as Decimal> <#########.##>
 
 
Excess Service Fee Recovered


Total amount of Excess Service Fee recovered within reporting cycle
<Number as Decimal> <#########.##>
 
 
Posted Date
Posted Date
<MM/DD/YYYY>
 
 
LPMI Recovered
LPMI Recovered
<Number as Decimal> <#########.##>
 
 
Foreclosure Reimbursements
Foreclosure Reimbursements
<Number as Decimal> <#########.##>
 
 
P&I Price Adjusments
P&I Price Adjusments
<Number as Decimal> <#########.##>
 




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 6



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: P&I Loans Brought Current - SRA E3 ID #5 Additional Requirements:
File Type: Tab delimited csv file One record per loan File Name:
LoanCurrent_Monthly_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec


17
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB or SUB
<TEXT>
Reject
Must be SUB
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Date Payment Received
Date payment was received by servicer
<MM/DD/YYYY>
Reject
Cannot be NULL
X
P&I Recovered
Total amount of P&I recovered within reporting cycle
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Principal Recovered
Total amount of principal recovered within reporting cycle
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Interest Recovered
Total amount of interest recovered within reporting cycle
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
 
Gfee Recovered
Total amount of Gfee recovered within reporting cycle
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Service Fee Recovered
Service Fee Recovered
<Number as Decimal> <#########.##>
 
 
Excess Service Fee Recovered
Total amount of Excess Service Fee recovered within reporting cycle
<Number as Decimal> <#########.##>
 
 
LPMI Recovered
LPMI Recovered
<Number as Decimal> <#########.##>
 




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 7



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: Trial Balance - SRA E3 ID #6 Additional Requirements: File Type:
Tab delimited csv file One record per loan File Name: TrialBal_Weekly_<Servicer
Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec


17
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be Must be SUB
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
P&I Advance Balance
Total outstanding P&I advance balance (net interest)
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Corp Advance Balance
Total outstanding corp advance balance
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Escrow Advance Balance
Total outstanding Escrow advance balance
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Total Advance Balance
+
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Excess Service Fee Advance
Balance
Total Excess Service Fee Advance Amount
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Gfee Advance Balance
Total outstanding Gfee advance balance
<Number as Decimal> <#########.##>
 
 
Service Fee Advance Balance
Total outstanding Service Fee advance balance
<Number as Decimal> <#########.##>
 




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 8



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: 571 Claims - SRA E3 ID #7 Additional Requirements:
File Type: Tab delimited csv file One record per claim filed
File Name: ClaimsFile_Daily_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec


11
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be Must be SUB
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Claim Amount
Total Amount of the claim submitted to AMN
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 9



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements

Report Name: Daily Collections Detail - SRA E3 ID #8 Additional Requirements:
File Type: Tab delimited csv file One record per transaction posted, reversals
are negative
File Name: DailyCollection_Daily_<Servicer Name>_<MMDDYYYY>.csv *Report balances
to bank activity (Clearing, P&I, T&I)
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec
28
 
SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be Must be SUB
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Date Payment Received
Date payment was received by servicer
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Total Payment Received
Transaction amount posted (ties to clearing account)
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Total P&I Collections
Total Principal and Net Interest Collected (ties to custodial account)
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Total T&I Collections
Escrow amount posted for transaction (ties to T&I custodial account)
<Number as Decimal> <#########.##>
 
Cannot be NULL
 
Suspense Amount
Payment received from borrower that is short of expected payment and not applied
to the loan
<Number as Decimal> <#########.##>
 
Cannot be NULL
 
Late Charges
Late charges applied to loan for transaction
<Number as Decimal> <#########.##>
 
Cannot be NULL
X
Gross Interest
Gross interest amount collected for transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL; Can be zero
X
Net Interest
Current month's interest due less Servicing Fees
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Service Fee Rate
Decimal equivalent of the service fee rate based on the servicing agreement
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Service Fee Amount
GROSS Service Fee amount collected for transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Pre-Paid Principal
Pre-paid principal collected for transaction
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Pre-Paid Interest
Pre-paid interest collected for transaction
<Number as Decimal> <#########.##>
 
 
Pre-Paid Service Fee
Pre-paid service fee collected for transaction
<Number as Decimal> <#########.##>
 
 
Paid In Full Principal
Principal applied on paid in full loan for the current reporting period
<Number as Decimal> <#########.##>
 
X
Paid In Full Interest
Interest applied on paid in full loan for transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL; Can be zero
X
Curtailment
Unscheduled prin applied to reduce UPB for transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL


Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 10



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements


Report Name: Daily Collections Detail - SRA E3 ID #8 CONT'D


SAAS Required


Business Name


Description


Allowable Values
SAAS Action


Data Quality Check
 
Excess Service Fee Rate
Decimal equivalent of excess fee that servicer is charging FNMA. (Service
Fee rate -FNMA agreed Service Fee rate)
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Excess Service Fee Amount
Excess Service Fee Amount
<Number as Decimal> <#########.##>
 
Cannot be Null
 
IO Strip
IO Strip
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Gfee Rate
Decimal equivalent of fee FNMA charges investor to guarantee the performance of
the loans in a given pool
<Number as Decimal> <#########.##>
 
 
Gfee Amount
Guarantee fee amount remitted or due to FNMA
<Number as Decimal> <#########.##>
 
 
Delinquent Excess Service Fee
Excess Service Fee amount due per payment
<Number as Decimal> <#########.##>
 
 
Delinquent Gfee
Guarantee Fee amount due per payment
<Number as Decimal> <#########.##>
 
 
LPMI Amount
Dollar amount of lender paid insurance
<Number as Decimal> <#########.##>
 
 
LPMI Rate
Decimal percentage of portion of mortgage insurance paid by the lender
<Number as Decimal> <#########.##>
 
 
Paid In Full Excess Service
Fee
Paid In Full Excess Service Fee collected for transaction
<Number as Decimal> <#########.##>
 
 
Paid In Full Gfee
Paid In Full Gfee collected for transaction
<Number as Decimal> <#########.##>
 
 
Paid In Full Service Fee
Paid In Full Service Fee collected for transaction
<Number as Decimal> <#########.##>
 
 
Pre-Paid Excess Service Fee
Pre-Paid Excess Service Fee collected for transaction
<Number as Decimal> <#########.##>
 
 
Pre-Paid Gfee
Pre-Paid GFee Fee collected for transaction
<Number as Decimal> <#########.##>
 
 
Loan Repurchases
Loan Repurchases
<Number as Decimal> <#########.##>
 
X
Interest on Curtailment Adj
 
<Number as Decimal> <#########.##>
 
Cannot be Null
X
Paid In Full Interest
Adjustment
 
<Number as Decimal> <#########.##>
 
Cannot be Null
X
Principal
 
<Number as Decimal> <#########.##>
 
Cannot be Null




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 11



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements

Report Name: Delinquency Detail - SRA E3 ID #9            Additional
Requirements:
File Type: Tab delimited csv file             One record for each delinquent
payment
File Name: DeliDetail_Weekly_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec

20
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
 
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
 
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Delinquent P&I
Cumulative delinquent principal & interest
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Delinquent Principal
Cumulative delinquent principal
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Delinquent Interest
Net Interest due per payment
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Delinquent Service Fee
Cumulative service fee that is delinquent
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Delinquent Months
Number of months of delinquent
<Number>
Reject
Cannot be NULL
 
Interest Type
The type of interest rate structure used to amortize the loan
<Fixed / ARM / NegAm, IO, Balloon, Other>
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Interest Only in Reporting
Month
Identify if loan is I/O loan; Y or N
TEXT
 
X
Current Interest Rate
The decimal equivalent of the interest rate that is presently being used on the
loan to calculate monthly payments.
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Loan Term
The number of months used to fully amortize the loan
<Number>
Reject
Cannot be NULL
 
Excess Service Fee Rate
Decimal equivalent of excess fee that servicer is charging FNMA. (Servicer
Fee rate -FNMA agreeed Servicer Fee rate)
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
IO Strip
IO Strip
<Number as Decimal> <#########.##>
 
 
Delinquent Excess Service Fee
Excess Service Fee amount due per payment
<Number as Decimal> <#########.##>
 
 
Delinquent Gfee
Guarantee Fee Amount due per payment
<Number as Decimal> <#########.##>
 
 
Delinquent LPMI
Delinquent LPMI
<Number as Decimal> <#########.##>
 
 
Loan Modified
Loan Modified
<TEXT>
 



Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 12



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements

Report Name: Interest shortfall - SRA E3 ID #10                Additional
Requirements:
File Type: Tab delimited csv file                 One record per loan
File Name: IntShortfall_Monthly_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec
16
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be Must be SUB
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
 
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Curtailment Adjustment
Interest shortfall caused from scheduled vs. actual interest collected
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Curtailment
Unscheduled prin applied to reduce UPB for transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Scheduled P&I Payment
Scheduled amount of P&I due at remit
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Scheduled Principal
Scheduled amount of principal due at remit
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Scheduled Interest
Scheduled amount of interest due at remit
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Interest Type
The type of interest rate structure used to amortize the loan
<Fixed / ARM / NegAm, IO, Balloon, Other>
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Current Interest Rate
The decimal equivalent of the interest rate that is presently being used on the
loan to calculate monthly payments
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
 
PPIS
Pre-Paid Interest Shortfall
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject
 
Payoff Effective Date
Payoff Effective Date
<MM/DD/YYYY>
 





Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 13



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements

Report Name: Loan Population / Boarding File - SRA E3 ID #11        Additional
Requirements
File Type: Tab delimited csv file             One record per loan
File Name: BoardingFile_Daily_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec
18
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be Must be SUB
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Delinquent Principal
Cumulative delinquent principal at transfer
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Delinquent Interest
Interest due on loan at transfer
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Delinquent Service Fee
Cumulative service fee that is delinquent at transfer
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
P&I Advance Balance
Legacy P&I advance balance at transfer
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Corp Advance Balance
Legacy Corp advance balance at transfer
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Escrow Advance Balance
Legacy Escrow advance balance at transfer
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Total Advance Balance
+
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Gfee Rate
Decimal equivalent of fee FNMA charges investor to guarantee the performance of
the loans in a given pool
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
LPMI Rate
Decimal percentage of portion of mortgage insurance paid by the lender
<Number as Decimal> <#########.##>
 
 
Excess Service Fee Rate
Decimal equivalent of excess fee that servicer is charging FNMA. (Servicer
Fee rate -FNMA agreeed Servicer Fee rate)
<Number as Decimal> <#########.##>
 
 
Transfer Date
Date Loan was Transferred from Legacy Servicer to New Servicer
<MM/DD/YYYY>
 
Cannot be NULL





Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 14



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements

Report Name: P&I Draft Summary - SRA E3 ID #12
File Type: Tab delimited csv file
File Name: DraftSummary_Weekly_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec
12
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be Must be SUB
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Draft Date
Date FNMA drafts remittance amount
<MM/DD/YYYY>
Reject
Cannot be NULL
 
Reclass DLRS Credits
Reclass DLRS Credits
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
MBS P&I Draft Amount
Total MBS Draft Amount
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
MRS P&I Draft Amount
Total MRS Draft Amount
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
MBS P&I Advance Amount
Total MBS Advance Amount
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
MRS P&I Advance Amount
Total MRS Advance Amount
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
MBS Trust Acct Balance
Total MBS Collections
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
MRS Trust Acct Balance
Total MRS Collections
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Excess Service Fee Advance
Amount
Total Excess Service Fee Advance Amount
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but can be populated without causing
the file to reject the SAAS import process
 
Excess Service Fee
Collections
Total Excess Service Fee Collections
<Number as Decimal> <#########.##>
 
 
Excess Service Fee Draft
Amount
Total Excess Service Fee Draft Amount
<Number as Decimal> <#########.##>
 
 
Excess Service Fee Pool/Loan
Level Variance
Variance between loan level remittance detail and draft total (<1%)
<Number as Decimal> <#########.##>
 
 
Gfee Advance Amount
Total Gfee Advance Amount
<Number as Decimal> <#########.##>
 
 
Gfee Collections
Total Gfee Collections
<Number as Decimal> <#########.##>
 
 
Gfee Draft Amount
Total Gfee Draft Amount
<Number as Decimal> <#########.##>
 
 
Gfee Pool/Loan Level Variance
Variance between loan level remittance detail and draft total (<1%)
<Number as Decimal> <#########.##>
 
 
MRS Pool/Loan Level Variance
Variance between loan level remittance detail and draft total (<1%)
<Number as Decimal> <#########.##>
 
 
MBS Pool/Loan Level Variance
Variance between loan level remittance detail and draft total (<1%)
<Number as Decimal> <#########.##>
 





Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 15



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: Remittance Detail - SRA E3 ID #13 Additional Requirements:
File Type: Tab delimited csv file                    One record per loan as of
FNMA reporting cycle cut off
File Name: RemitDetail_Daily_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec

Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 16



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements

32
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Master Servicer Number
9 digit Master Servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Previous Servicer Number
Legacy servicer's FNMA seller/servicer ID
<TEXT>
Reject
Must be nine digits; Cannot be NULL
X
Program Type
Must be SUB
<TEXT>
Reject
Must be SUB
X
FNMA Status Code
Must be FNMA Status Code. See DD Legend
<TEXT>
Reject
Must be allowable FNMA Status Code. See DD Legend
 
Branch ID
FNMA Branch ID identifier
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Investor Number
Number used to associate pool of loans with an investor
<TEXT>
Reject
Cannot be NULL
X
Effective Date
As of date - indicating when data was generated
<MM/DD/YYYY>
Reject
Cannot be NULL
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
 
 
X
FNMA Remittance Type
Servicer Principal and Interest Remittance Schedule based on the Servicing
Agreement
<TEXT>
Reject
Must be allowable FNMA Remiitance Type. See
DD Legend
X
FNMA Remittance Amount
Loan level amount remitted to FNMA
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Beginning UPB
UPB prior to transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Current UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Next Payment Due Date
Borrower's scheduled next due date
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Last Paid Installment Date
Date last installment was paid through
<MM/DD/YYYY>
Reject
Cannot be NULL
X
P&I Constant
Monthly Principal and Gross Interest Due
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Principal
Principal remitted or due
<Number as Decimal> <#########.##>
Reject
Cannot be NULL; Can be zero
X
Net Interest
Current month's interest due less Servicing Fees
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Service Fee Rate
Decimal equivalent of the service fee rate based on the servicing agreement
<Number as Decimal> <#####.#####>
Reject
Cannot be NULL
X
Service Fee Amount
Amount due to Servicer as fee based on servicing agreement
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Gfee Rate
Decimal equivalent of fee FNMA charges investor to guarantee the performance of
the loans in a given pool
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Gfee Amount
Guarantee fee amount remitted or due to fnma
<Number as Decimal> <#########.##>
 
 
X
LPMI
Decimal percentage of portion of mortgage insurance paid by the lender
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Interest on Curtailment Adj
Adjustment applied to curtailment
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Paid In Full Principal
Principal applied on paid in full loan for the current reporting period
<Number as Decimal> <#########.##>
Reject
Cannot be NULL; Can be zero
X
Paid In Full Interest
Paid in full interest remitted or due
<Number as Decimal> <#########.##>
Reject
Cannot be NULL; Can be zero
X
Paid In Full Interest
Adjustment
Shortage in expected interest due to loan being paid in full
<Number as Decimal> <#########.##>
Reject
Cannot be NULL; Can be zero


Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 17



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: Remittance Detail - SRA E3 ID #13 CONT'D




SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Curtailment
Unscheduled principal applied to reduce UPB for transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
FNMA Remittance Date
Date Servicer remits funds to FNMA
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Current Scheduled UPB
Scheduled UPB after transaction
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
X
Scheduled P&I Payment
Scheduled amount of P&I due at remit
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
 
Interest Type
The type of interest rate structure used to amortize the loan
<Fixed / ARM / NegAm, IO, Balloon, Other>
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Interest Only in Reporting
Month
Identify if loan is I/O loan; Y or N
TEXT
 
X
Current Interest Rate
The decimal equivalent of the interest rate that is presently being used on the
loan to calculate monthly payments.
<Number as Decimal> <#########.##>
Reject
Cannot be NULL or zero
X
Loan Term
The number of months used to fully amortize the loan
<Number>
Reject
Cannot be NULL
 
Excess Service Fee Rate
Decimal equivalent of excess fee that servicer is charging FNMA. (Servicer
Fee rate -FNMA agreeed Servicer Fee rate)
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Excess Service Fee Amount
Excess Service Fee Amount
<Number as Decimal> <#########.##>
 
 
IO Strip
IO Strip
<Number as Decimal> <#########.##>
 
 
FNMA Status Code Effective
Date
FNMA Status Code Effective Date
<MM/DD/YYYY>
 




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 18



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements





Report Name: Invoice Data - SRA E3 ID #20             Additional Raquirements:
File Type: Tab delimited csv file          One record per loan
File Name: Invoice_Daily_<Servicer Name>_<MMDDYYYY>.csv
*All variances to the Data Dictionary Dictionary must be approved by the Fannie
Mae Relationship Exec


9
LOAN LEVEL INVOICE FILE


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Program Type
Must be SUB
<TEXT>
Reject
Must be allowable Program type SUB
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
 
Must be 9 digits
Cannot be NULL
 
Servicer Loan Number
Loan number assigned by servicer
<TEXT>
Veri
If FNMA loan Number not NULL then validate servicer loan number against ADW.If
no match then Veri
If FNMA loan number is Null, then no DQ check
X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in the transfer population
X
FNMA Invoice Type
Must be allowable Invoice Type. Only 1 Invoice Type per file. See Invoice
Type Legend
<TEXT>
Reject
Cannot be NULL. Must be one Invoice Type per file. Must be allowable Invoice
Type. See Invoice Type Legend.
X
Servicer Invoice Number
Servicer assigned unique number. Only 1 Invoice Number per file.
<TEXT>
Reject
Cannot be NULL. Must be one invoice # per file
 
Borrower Next Payment Due
Date
Borrower's scheduled next due date
<MM/DD/YYYY>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Borrower LPI Date
Borrower's Last Paid Installment date
<MM/DD/YYYY>
 
 
X
Servicer Expense Incurred
Date
Date that the Servicer incurred the expense
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Servicer Expense
Reimbursement Request Date
Date Servicer is requesting reimbursement for expense. Only 1
Reimbursement Request Date per file.
<MM/DD/YYYY>
Reject
Cannot be NULL
Cannot be multiple dates per file
X
FNMA Expense Code
Must be allowable FNMA Expense Code. See Expense Code Legend
<TEXT>
Reject
Cannot be NULL. Must be allowable Expense
Code. See Expense Code Legend.
 
Servicer Transaction Code
Servicer code assigned to identify transaction
<TEXT>
 
 
X
Servicer Transaction Expense
Amount
Servicer expense amount Itemized by FNMA Expense Code
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Servicer Transaction
Requested Amount
Servicer requested expense amount itemized by FNMA Expense Code
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Servicer Transaction Check
Number
Servicer check number used to disburse transactions
<TEXT>
 
 




X




Servicer Data file Type
Type of data contained in invoice file. Allowable values are 'L' for Loan
Level or 'S' for Non-Loan Level




<TEXT>




Reject
Cannot be NULL
Value must be 'L' or 'S'
Cannot be multiple values per file
 
Servicer Notes
Servicer comments
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 19



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements



Report Name: Invoice Data - SRA E3 ID #20 CONT'D
8
NON-LOAN LEVELINVOICE FILE


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check
X
Program Type
INV
<TEXT>
Reject
Must be allowable Program type (INV)
X
Sub-servicer Number
9 digit Sub-servicer number assigned by FNMA
<TEXT>
Reject
Must be 9 digits
Cannot be NULL
X
FNMA Invoice Type
Must be allowable Invoice Type. Only 1 Invoice Type per file. See Invoice
Type Legend
<TEXT>
Reject
Cannot be NULL. Must be one Invoice Type per file. Must be allowable Invoice
Type. See Invoice Type Legend.
X
Servicer Invoice Number
Servicer assigned unique number. Only 1 Invoice Number per file.
<TEXT>
Reject
Cannot be NULL. Must be one invoice # per file
X
Servicer Expense Incurred
Date
Date that the Servicer incurred the expense
<MM/DD/YYYY>
Reject
Cannot be NULL
X
Servicer Expense
Reimbursement Request Date
Date Servicer is requesting reimbursement for expense. Only 1
Reimbursement Request Date per file.
<MM/DD/YYYY>
Reject
Cannot be NULL
Cannot be multiple dates per file
X
FNMA Expense Code
Must be allowable FNMA Expense Code. See Expense Code Legend
<TEXT>
Reject
Cannot be NULL. Must be allowable Expense
Code. See Expense Code Legend.
 
Servicer Transaction Code
Servicer code assigned to identify transaction
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Servicer Transaction Expense
Amount
Servicer expense amount Itemized by FNMA Expense Code
<Number as Decimal> <#########.##>
Reject
Cannot be NULL
 
Servicer Transaction
Requested Amount
Servicer requested expense amount itemized by FNMA Expense Code
<Number as Decimal> <#########.##>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
Servicer Transaction Check
Number
Servicer check number used to disburse transactions
<TEXT>
 




X




Servicer Data file Type
Type of data contained in invoice file. Allowable values are 'L' for Loan
Level or 'S' for Non-Loan Level




<TEXT>




Reject
Cannot be NULL
Value must be 'L' or 'S'
Cannot be multiple values per file
 
Servicer Notes
Servicer comments
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 20



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary
*Due Date and Frequency are defined in the Third Amended and Restated Strategic
Relationship Agreement, SCHEDULE E3 Advance Solution Reporting and Certification
Requirements

Report Name: Aged Balance Detailed Review - SRA E3 ID
#14                Additional Requirements:
File Type: Tab delimited csv file                     One record per loan
File Name: Aged_Balance_Report_<Servicer Name>_<Program Type>_<MMDDYYYY>.csv
*All variances to the Data Dictionary must be approved by the Fannie Mae
Relationship Exec


9
 


SAAS Required


Business Name


Business Description


SAAS Allowable Values
SAAS Action


SAAS Data Quality Check


X
FNMA Loan Number
Unique 10 digit loan number assigned by FNMA
<TEXT>
Reject
Must be valid FNMA loan number and must be in
the transfer population
 
Seller Servicer Number
9 digit Seller Servicer Number assigned by FNMA
<TEXT>
Veri
Must be 9 digits
Cannot be NULL
 
Portfolio
Seller Servicer Name associated with Seller Servicer Number
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
X
Loan Status
Must be FNMA Status Code. See DD Legend
<TEXT>
Veri
Cannot be NULL
 
Liquidation Date
Date the loan liquidated
<MM/DD/YYYY>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process
 
REO Disposition Date
Date the REO disposition occurred
<MM/DD/YYYY>
 
X
Property State
State the property is located within
<TEXT>
Veri
Cannot be NULL.




X
Aging Category
Must be allowable Aging Category. See DD Legend
<TEXT>
Reject
Cannot be NULL. Must be allowable Aging
Category. See Aging Description Legend.
X
Aged Balance Amount
Amount that is considered Aged and due for repayment
<Number as Decimal> <#########.##>
Reject
Cannot be NULL


X
Trial Balance Amount
Amount that is currently the total Trial Balance
<Number as Decimal> <#########.##>
Reject
Cannot be NULL


X
Category
Must be allowable Category. See DD Legend
<TEXT>
Reject
Cannot be NULL. Must be allowable Category. See Aging Description Legend.




X




Reason Description




Must be allowabe Reason Description. See DD Legend




<TEXT>




Reject
Cannot be NULL. Must be allowable Reason
Description. See Reason Description Legend.




X




Reason Code




Must be allowable Reason Code. See DD Legend
 
Reject
Cannot be NULL. Must be allowable Reason
Code. See Reason Description Legend.
 
Comments
Servicer comments
<TEXT>
 
This data element is not required by SAAS but
can be populated without causing the file to reject the SAAS import process



Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 21



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary



Data Dictionary Legend - SAAS Allowable Values


FNMA Status Codes
Code
Description
0
Current/Active/Standard Default
0
Current/Active/Standard Default
12
Relief provisions
15
Bankruptcy/litigation
20
Referred for deed-in-lieu or assignment
30
Referred for foreclosure
59
Out of Portfolio (OOPs) repurchases
60
Liquidated - Payoff
65
Liquidated - Repurchase
66
Liquidated - MBS substitution
70
Liquidated - Held for sale
71
Liquidated - 3rd party sale/condemnation
72
Liquidated - Pending conveyance
74
Assigned to Federal Housing Administration (FHA)/ Veterans Administration (VA)
80
Liquidated - Sold to Private Label Security
90
Loan liquidated in error and read to book of business source system. Not
representing an actual loan liquidation.
91
Dissolution. Loan erroneously entered on source system and required to be
liquidated to remove from source systems.
99
Other/error
 
 
Corp/Escrow Advance/Recovery Types are defined in SRA Exhibit C10-2: Advance
Types
 
 
Corp/Escrow FNM Trans Codes are defined in SRA Exhibit C10-1: Advance Reserve
Account Allowed Transaction Types














Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 21



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary





Data Dictionary Legend - SAAS Allowable Values


Other Advance & Recovery Types (loan-level data)
Code
Report Type
Description
ADMIN
Other
Intentifies Admin Fees paid by Sub-servicer
AGED
Other
Identifies Aged Advance Balances paid by Sub-servicer
INCT
Other
Incentive
INV
Other
Invoice
REF
Other
Refund
DELMOD
PI
Delinquent modifications
DLRS
PI
Delinquent Loan Reclass - MBS
ESFEE
PI
Excess Service Fee transactions
ESFEES
PI
Excess Service Fee interest shortfall
FBO
PI
Foreclosure buy out
GFEE
PI
GFEE transactions
GFEES
PI
GFEE interest shortfall
LEGP
PI
Legacy Servicer P&I Advances
LPMI
PI
LPMI transactions
PPIS
PI
Prepaid Interest Shortfall
SCRA
PI
Soldiers and Sailors Buydown expenses
SSPI
PI
Description to be utilized on the SUB P&I Advance Detail Reports



 
FNMA Remittance Type
Code
Description
AA
Actual/Actual
SS
Scheduled/Scheduled
SA
Scheduled/Actual
MBS
Mortgage Backed Security
MRS
Mortgage Remittance System
RPM
Rapid Payment Method
EXP
Express


Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 22



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary



Data Dictionary Legend - SAAS Allowable Values


FNMA Invoice Expense Codes
FNMA Expense Code
Expense Name
Invoice Type
101
Loan boarding Fee
Self-Pay (Sub-Servicing Fees)
102
Subservicing Fees - Current Loans
Self-Pay (Sub-Servicing Fees)
103
Subservicing Fees - 30 to 59 days past due
Self-Pay (Sub-Servicing Fees)
120
Subservicing Fees – 60-539 days past due
Self-Pay (Sub-Servicing Fees)
125
Subservicing Fees – 540+ days past due
Self-Pay (Sub-Servicing Fees)
202
Interest on Escrow
Self-Pay
203
Interest on Hazard Insurance
Self-Pay
309
HARP Operational Expenses
Self-Pay
339
HAMP-Like Incentives
Self-Pay
340
Prior Servicer Claimable Expense – Not Collectible
Self-Pay
350
Terminated Lenders – Not Collectible
Self-Pay
360
Prior Servicer Claimed Expense - Collectible
Self-Pay
400
Incentive Compensation
Incentive Compensation







FNM Invoice Types
Invoice Type
Frequency
Self-Pay (Sub-Servicing Fees)
Monthly
Self-Pay
Monthly
Incentive Compensation
Quarterly




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 23



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary

Data Dictionary Legend - SAAS Allowable Values


Aged Advances Reason Codes
Reason Code
Reason Description
Definition


1000


1000 - Claim in Submitted Status
Servicer has submitted the claim but the claim is still in submitted or
acknowledged status.
2000
2000 - Supplemental Claim in Submitted Status
The initial claim was rejected or curtailed and the servicer has re-submitted .


3000


3000 - Servicer Expense
The servicer acknowledges this as a servicer expense and should be taking
immediate action to repay Fannie Mae through recovery process.








4000








4000 - Pending NSO Review
No action can be taken to close the balance due to an issue that requires
attention of Fannie Mae to resolve. (Examples of this include but are not
limited to loans that may have issues with the cases in HSSN or where certain
transaction are awaiting a decision.) These should be documented and reported to
Fannie Mae Servicing Management for resolution.




5000




5000 - Legacy Servicer Expense
The aged advance is due to a prior servicer balance that transferred or an
expense that was incurred due to servicing error. These items should be
identified with the proper transaction code.


6000


6000 - Approved Aged Balance


Servicer has been granted a waiver or extension in writing by the NSO at Fannie
Mae.




7000




7000 - Fannie Mae Expense


This aged advance has been identified as an item that should paid through the
invoice billing process at Fannie Mae and should be paid back as a recovery by
the servicer.


8000


8000 - Redemption Period Pending
Loan is in redemption state and servicer cannot file claim until the redemption
period has expired.




9000




9000 - Approved Claim Pending Posting
The submitted claim that will close the aged balance has been approved or paid
but the servicer has not had the ability to post the paid transactions to their
system and therefore has not been able to record the recovery.


10000


10000 - Active Loan Status
The aged balance is for a loan that has been reactivated or the servicer is
showing the loan in active status.


11000


11000 - Zero Aged Balance Loan
The servicer is not showing aged advances on their side and is disputing the
amount.
All items will be reviewed.




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 24



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary



Data Dictionary Legend - SAAS Aged Balance Categories


Aging Description
Aging Category
Category
Period
AA Loan <=90 Days
AA Balances
<=90
AA Loan 1 Year
AA Balances
1 year
AA Loan 151-180 Days
AA Balances
151-180
AA Loan 181-365 Days
AA Balances
181-365
AA Loan 2 Years
AA Balances
2 years
AA Loan 3 Years
AA Balances
3 years
AA Loan 91-150 Days
AA Balances
91-150
AA Loan 31-60 Days
AA Balances
31-60
AA Loan 61-90 Days
AA Balances
61-90
AA Loan <=30 Days
AA Balances
<=30
Liq 30 Days
Liquidated Balances
30
Liq 31-60 Days
Liquidated Balances
31-60
Liq 61-90 Days
Liquidated Balances
61-90
Liq 91-120 Days
Liquidated Balances
91-120
Liq 121-150 Days
Liquidated Balances
121-150
Liq 151-180 Days
Liquidated Balances
151-180
Liq 181-365 Days
Liquidated Balances
181-365
Liq 1 Year
Liquidated Balances
1 year
Liq 2 Years
Liquidated Balances
2 years
Liq 3 Years
Liquidated Balances
3 years
QC - Liq 61-90 Days
QC Repurchase Balances
61-90
QC - Liq 30 Days
QC Repurchase Balances
30
QC - Liq 3 Years
QC Repurchase Balances
3 years
QC - Liq 2 Years
QC Repurchase Balances
2 years
QC - Liq 181-365 Days
QC Repurchase Balances
181-365
QC - AA Loan <=90 Days
QC Repurchase Balances
<=90
QC - Liq 121-150 Days
QC Repurchase Balances
121-150
QC - Liq 91-120 Days
QC Repurchase Balances
91-120
QC - AA Loan 91-150 Days
QC Repurchase Balances
91-150
QC - AA Loan 3 Years
QC Repurchase Balances
3 years
QC - AA Loan 2 Years
QC Repurchase Balances
2 years
QC - AA Loan 181-365 Days
QC Repurchase Balances
181-365
QC - AA Loan 151-180 Days
QC Repurchase Balances
151-180
QC - Liq/REO 30 Days
QC Repurchase Balances
30
QC - AA Loan 1 Year
QC Repurchase Balances
1 year
QC - Liq 151-180 Days
QC Repurchase Balances
151-180
QC - Liq 1 Year
QC Repurchase Balances
1 year
QC - Liq/REO 61-90 Days
QC Repurchase Balances
61-90




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 25



--------------------------------------------------------------------------------

[advancesolutionsdatad_image2.gif]Advance Solution Data Dictionary



Data Dictionary Legend - SAAS Aged Balance Categories


Aging Description
Aging Category
Category
Period
QC - Zero UPB 3 Years
QC Repurchase Balances
3 years
QC - Zero UPB 2 Years
QC Repurchase Balances
2 years
QC - Zero UPB 181-365 Days
QC Repurchase Balances
181-365
QC - Zero UPB 151-180 Days
QC Repurchase Balances
151-180
QC - Zero UPB 1 Year
QC Repurchase Balances
1 year
QC - Zero UPB <=90 Days
QC Repurchase Balances
<=90
QC - Liq/REO 91-120 Days
QC Repurchase Balances
91-120
QC - Liq/REO 1 Year
QC Repurchase Balances
1 year
QC - Liq/REO 31-60 Days
QC Repurchase Balances
31-60
QC - Zero UPB 91-150 Days
QC Repurchase Balances
91-150
QC - Liq/REO 3 Years
QC Repurchase Balances
3 years
QC - Liq/REO 2 Years
QC Repurchase Balances
2 years
QC - Liq/REO 181-365 Days
QC Repurchase Balances
181-365
QC - Liq/REO 151-180 Days
QC Repurchase Balances
151-180
QC - Liq/REO 121-150 Days
QC Repurchase Balances
121-150
QC - Liq 31-60 Days
QC Repurchase Balances
31-60
Liq/REO 181-365 Days
REO Balances
181-365
Liq/REO 31-60 Days
REO Balances
31-60
Liq/REO 61-90 Days
REO Balances
61-90
Liq/REO 91-120 Days
REO Balances
91-120
Liq/REO 121-150 Days
REO Balances
121-150
Liq/REO 151-180 Days
REO Balances
151-180
Liq/REO 30 Days
REO Balances
30
Liq/REO 1 Year
REO Balances
1 year
Liq/REO 3 Years
REO Balances
3 years
Liq/REO 2 Years
REO Balances
2 years
Zero UPB 121-150 Days
Zero UPB Balances
121-150
Zero UPB 31-60 Days
Zero UPB Balances
31-60
Zero UPB 61-90 Days
Zero UPB Balances
61-90
Zero UPB 91-120 Days
Zero UPB Balances
91-120
Zero UPB 1 Year
Zero UPB Balances
1 year
Zero UPB 3 Years
Zero UPB Balances
3 years
Zero UPB 181-365 Days
Zero UPB Balances
181-365
Zero UPB 2 Years
Zero UPB Balances
2 years
Zero UPB 151-180 Days
Zero UPB Balances
151-180
Zero UPB 91-150 Days
Zero UPB Balances
91-150
Zero UPB <=90 Days
Zero UPB Balances
<=90




Confidential Fannie Mae Document, Please Obtain Approval for Distributing
The purpose of the Data Dictionary is to define the reporting templates and not
the eligible Advance and/or invoicing criteria 26



--------------------------------------------------------------------------------

Advance Solutions Data Dictionary



[advancesolutionsdatad_image6.gif]


Subservicing Summary
Servicer:
IBM ‐ Seterus
3039 Cornwallis Road
Research Triangle Park, NC. 27709
Invoice To:
Fannie Mae
14221 Dallas Parkway, Suite 1000
Dallas, TX 75254
Customer 7324875 Contract LBAAAAF
Servicer Contact:
Lisa Muttoni
Financial Analyst
Phone: 720‐396‐7471
Email: lisa.j.muttoni@us.ibm.com
Fannie Mae Contact:
John Shively
972‐656‐2986
Invoice Submitted To:
special_assets_invoicing@fanniemae.com
 
CC:
john_shively@fanniemae.com



Invoice Date: MM/DD/YYYY
Invoice Number: XXX
Services Period: MM,YYYY
PO # N/A
Payment Terms XXX


 
 
EXPENSE AMOUNT
FEES
   SUB‐SERVICING FEES
 
 
See Data Dictionary
$ ‐
$ ‐
$ ‐
$ ‐
 
Sub‐Total
$ ‐
REIMBURSEMENTS
SELF‐PAY FEES
 
 
See Data Dictionary
$ ‐
$ ‐
$ ‐
$ ‐
$ ‐
$ ‐
 
INCENTIVE COMPENSATION
$ ‐
 
See Data Dictionary
$ ‐
 
 
 
TOTAL DUE Servicer / (FNMA) (Non‐Taxable Charges)
$ ‐



I certify that to the best of my knowledge these expenses are all eligible under
the sub‐servicing agreement (SRA) and are accurate in their amounts. Should it
be determined that these expenses are not eligible under the agreement, we will
abide by the terms of the contract for repayment.


Approver (Vice President) Date     


WIRING INSTRUCTIONS





Bank Name: Account Name:
ABA/Routing Number (Wire): ABA/Routing Number (ACH): Account Number:




*The purpose of this document is to define the data reporting requirements and
does not represent the eligible advance and/or eligible invoice criteria.






